—Appeal from a judgment of the Supreme Court (Williams, J.), entered September 25, 1995 in Warren County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Indicted for two counts of criminal possession of a controlled substance in the first degree, two counts of criminal possession of a controlled substance in the third degree and one count of conspiracy in the fourth degree and remanded to the Warren County Jail in lieu of bail, petitioner brought this proceeding in the nature of habeas corpus contending that the $250,000 bail fixed by County Court was unconstitutionally excessive. Supreme Court dismissed the petition and this appeal ensued. During the pendency of the appeal, defendant entered a plea of guilty in satisfaction of the indictment, rendering the appeal moot.
Mercure, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.